Citation Nr: 1453540	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic sleep disorder to include narcolepsy and insomnia.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for a right heel callus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The rating decision granted service connection and assigned noncompensable ratings for the Veteran's right foot callus and hypertension and denied service connection for narcolepsy, also claimed as sleep problem.  Jurisdiction is retained by the RO in Atlanta, Georgia.

In August 2013, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

This claim was previously before the Board in May 2014 when it was remanded for additional development.  It has now returned for adjudication.

Subsequent to being issued a supplemental statement of the case in November 2014 additional VA treatment records were received.  The Veteran, through his representative, subsequently waived AOJ consideration.  Hence, the Board may consider that evidence.




	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  A chronic sleep disorder was not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed insomnia is related to service.

2.  The Veteran's hypertension has not manifested as diastolic pressure predominantly 100 or more, or; systolic blood pressure predominantly 160 or more, and the Veteran's medical history does not show a diastolic pressure predominantly 100 or more who requires continuous medication for control.  

3.  Prior to June 13, 2012, the Veteran's right heel callus was not shown to be painful, equal to an area of at least 144 square inches, or make up at least 5 percent of his entire body. 

4.  After June 13, 2012, the Veteran's one right heel callus has only been characterized by pain while standing and walking, but it is not shown to be equal to an area of at least 144 square inches or make up at least 5 percent of his entire body. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic sleep disorder, to include narcolepsy and insomnia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for a compensable evaluation for hypertension have not been met for any period of time on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2014).

3.  Prior to June 13, 2012, the criteria for a compensable evaluation for the Veteran's right heel callus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Codes 7800-06 (2014).

4.  Since June 13, 2012, the criteria for a rating of 10 percent, but no higher, for the Veteran's right heel callus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Codes 7800-06 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in June 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This notice was provided prior to initial adjudication of the claim in March 2009.  Nothing more was required.

The claims for initial compensable evaluations for hypertension and right heel callus are downstream issues from the March 2009 rating decision which initially established service connection for the disabilities and assigned the noncompensable ratings.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for initial compensable evaluations for hypertension and right heel callus, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  In that regard, the Veteran's service treatment records are associated with the claims file, as are identified private and VA records.  The Veteran has also undergone VA examinations in December 2008 and July 2014 to address his hypertension, sleep problem, and right heel callus claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners performed a contemporaneous physical examination of the Veteran and elicited information concerning the Veteran's disability history.  The opinions provided considered the pertinent evidence of record and contained supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on these issues has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also provided the opportunity to set forth his contentions during a Travel Board hearing in August 2013.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that during the August 2013 hearing, the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  The record was even held open to permit the Veteran the opportunity to submit VA treatment records that he felt supported his claim.  Then, the claims were remanded for additional development based on the testimony of the hearing.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As noted above, the Board remanded this appeal in May 2014, in part, to obtain additional treatment records and VA examinations regarding the Veteran's claims.  VA requested the Veteran's updated treatment records and associated them with the claims file.  Additionally, the Veteran was afforded the requested VA examinations in July 2014.  Given the foregoing, the Board finds that the RO has substantially complied with the Board's May 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Therefore, the Board finds that VA's duties to notify and assist are met.



II. Laws and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C.A. § 5107 (West 2012).

A. Service Connection for Sleep Problem

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases (e.g., epilepsies) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).    

The Veteran argues that he has a sleep problem, specifically narcolepsy, that began in service.  During his August 2013 hearing, the Veteran stated during service, in approximately 1982 or 1983, he was driving a police vehicle and fell asleep behind the wheel, resulting in an accident that caused damage to both vehicles.  He indicated that his service treatment records should show that he fell asleep on duty.  He also stated that his current physician prescribes Ambien to help him sleep, though he was not clear if he had a current diagnosis of a sleep disorder.  Rather, he said he had difficulty sleeping because he had to "urinate constantly throughout the night."

The Veteran's service treatment records include treatment for "sleeping problem" in August 1982.  During this treatment, the Veteran noted that he has difficulty adjusting to his shift schedule because he is unable to sleep during the day.  He also notified the medical staff of an accident in March 1982 which he says occurred because he fell asleep while driving.  The assessment was rule out narcolepsy.    
He was then scheduled for an electroencephalography (EEG) appointment, which returned within normal limits.  

In September 1982, the Veteran reported for a follow up appointment regarding his drowsiness and was referred to the neurology clinic.  The neurologist's impression was that the Veteran was having increased drowsiness secondary to frequent shift changes.  He did not feel that the Veteran had narcolepsy.  He recommended that the Veteran's shift be stabilized to permit regulation of his sleep cycle.  

In April 1983, the Veteran returned to the neurology clinic where he reported that he had a complete resolution of sleepiness after a stabilization of his work schedule.  The neurologist stated that "this confirms that he does not have a primary sleep disorder but rather was having a [normal] physiologic reaction to repetitive [and] frequent disruptions of his sleep/wake cycle."  Further, the physician indicated that this should not be a significant future problem unless prolonged periods of frequent sleep/wake cycle disruptions were to occur.   

The Veteran submitted private treatment records dated in May 2001 indicating the Veteran had insomnia.  The records do not expand on this impression.

During a VA examination in December 2008, the Veteran reported that he was diagnosed with narcolepsy and that the condition has existed since 1982.  He explained that his typical symptoms include falling asleep during normal day-time activities.  The Veteran stated that he has had 700 attacks over the previous 2 years, averaging 20 per month, but that he did not keep an attack diary.  He indicated that he was not currently seeking treatment for the condition.  An EKG from this time was within normal limits.  The examiner did not diagnose narcolepsy because she found that "there is no pathology to render a diagnosis.  The claimant does not have a seizure disorder."  

Post-service treatment records also include a primary care visit in June 2012 during which the Veteran noted that one of his medications was interfering with his sleep.  The physician indicated that the Veteran has insomnia and prescribed medication. 

The Veteran underwent an additional VA examination in July 2014.  During this examination, he gave a history of being diagnosed with insomnia in 1983 while in service.  He stated that he was employed post-service as a help desk technician and fell asleep on the job, and that his private physician prescribed him Ambien as a result.  He noted that he has been unemployed since 2006 because of the recession and is currently a full time student.  Reference was made to his exceptional grade point average.  He reported that he usually went to sleep by 11 p.m., and that he would awaken by his alarm at 5 a.m., which was the time he needed to get up to work his 7 a.m. to 3 p.m. internship.  

The examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's insomnia was incurred in or caused by service.  The rationale was that the in-service treatment records found that there was no sleep disorder and there is no evidence of insomnia in service.  The examiner noted that the Veteran's in-service sleep problems resolved when his shift schedule was normalized.  Reference was also made to EEGs performed in 1982 and 2002 that were both essentially normal.  Additionally, the examiner noted that she was unable to diagnose narcolepsy as the Veteran's symptomatology does not meet the criteria for narcolepsy.   

The Veteran's treatment records, both in service and after, do not contain a diagnosis of narcolepsy.  Indeed, the only records in service regarding a sleep condition ruled out narcolepsy and found the Veteran did not have any sleep disorder.  Additionally, his post service records only show consistent diagnoses of insomnia and neither the December 2008 nor the July 2014 examiners could find symptomatology consistent with narcolepsy.  Hence, as a diagnosis of narcolepsy has never been established during the appeal period, service connection for narcolepsy is not warranted.  

However, as noted, the Veteran does have a current diagnosis of insomnia.  The criteria for Shedden element (1) have ultimately been met. 


Notwithstanding his current diagnosis, the evidence is against a finding of service connection for insomnia or any other sleep problem.  First, there is no evidence of a chronic sleep disorder, to include insomnia, during service.  As noted above, during service, a neurologist found that the Veteran was having a "normal physiological reaction to repetitive and frequent disruption of his sleep/wake cycle" rather than any primary sleep disorder.  The in-service records even show that the Veteran's sleep complaints resolved when his work schedule was normalized.  The Veteran has since denied any further treatment for a sleep disorder in service.  See July 2014 examination.  In short, there is no objective indication of an in-service, chronic sleep disorder.  Shedden element (2) is therefore not met, and the Veteran's claim fails on this basis.    

For the sake of completeness, Shedden element (3), medical nexus will still be discussed.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).  The Board notes that there is no competent evidence of a nexus between a current sleep disorder and the Veteran's active service.  The July 2014 examiner found it is less likely than not that the Veteran's current insomnia is related to service because there is no evidence of insomnia in service.  The examiner provided a detailed explanation for her negative finding, which involved a review of the claims file, including the in-service treatment records, post service treatment records, and the Veteran's contentions.  

The Veteran's statements are the only evidence in support of a nexus.  However, the Board finds that the Veteran as a lay person is not competent to associate his current insomnia with service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, the Veteran is not competent to opine on matters such as the etiology of a sleep disorder.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that any contention with regard to a medical nexus between his insomnia and his military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep problem.  The benefit sought on appeal is accordingly denied.

B. Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, since the current appeal arose from the initially assigned ratings, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claims.   Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Hypertension

The Veteran's service-connected hypertension is rated under Diagnostic Code (DC) 7101 which provides for a 10 percent disability rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101.

Private treatment records dated in May 2001 showed that his blood pressure was 130/100 and then 118/70 21 days later.  In June 2001, the Veteran's blood pressure was recorded as 120/80.  In June 2002, his blood pressure was 132/80.  In November 2006, the Veteran's blood pressure was recorded as 130/96.

During his VA examination in December 2008, the Veteran reported being diagnosed with hypertension in 1980.  He indicated that he was currently being treated with medication and there is no functional impairment associated with the condition.  His blood pressure readings during this examination were 140/82, 140/84, and 140/82.   

During a primary care visit in June 2012, the Veteran's blood pressure was 140/90.  In March 2014, his blood pressure was 123/70.

During the August 2013 hearing, the Veteran indicated that his blood pressure was controlled with medication.  He also stated that he gets dizzy sometimes and has palpitations that interfere with his breathing.  

During the VA examination in July 2014, the examiner noted the Veteran's various blood pressure readings from October 2008 to March 2014.  Reference was also made to the blood pressure readings that were recorded in 1996, which was when hypertension was initially diagnosed.  The examiner noted that none of the six recorded readings showed a diastolic of 100 or more.  As to the present state of his hypertension, 3 readings were taken.  His blood pressure was 190/94, 186/96, and 176/94.  The examiner stated that "today's blood pressure readings are not representative of veteran's hypertension."  Rather, a review of the records indicates that he has "well controlled hypertension" and "no evidence of target organ damage."  

An October 2014 VA treatment record shows that the Veteran's blood pressure was 126/89.  As a result of this reading, and presumably, his more recent medical history, one of his blood pressure medications was discontinued.

A careful review of the record shows that while the Veteran requires continuous blood pressure medication for control of his hypertension, a history of diastolic pressure predominantly 100 or more is not shown.  There has also been no showing of diastolic pressure readings predominantly 100 or more or systolic pressure predominantly 160 or more.  Rather, the record shows that while the Veteran's blood pressure readings may have varied somewhat during the appeal period, most if not all of blood pressure readings taken during the pendency of his claim, and prior, diastolic pressure readings have consistently and routinely been recorded as being below 100.  There have also been no recorded episodes wherein the Veteran's blood systolic pressure readings exceeded 200.

The Board does not mean to diminish the significance of any of the Veteran's episodes of elevated blood pressure.  Consideration has also been given to the fact that his blood pressure readings on VA examination were elevated compared to his other readings.  However, while the record contains references to elevated blood pressure, the examiner noted that these readings are not representative of the Veteran's hypertension, which she described as being well controlled.  Moreover, those readings still do not warrant a 10 percent rating.

Based on the foregoing, the Board concludes that the criteria for a compensable rating for hypertension have not been met or approximated at any point.  38 C.F.R. §§ 4.7.  As the preponderance of the evidence of record is against the claim; the benefit-of-the-doubt doctrine does not apply; and the claim must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2. Right Foot Callus

The Veteran's service-connected right foot callus has been rated as analogous to Diagnostic Code 7820.  Diagnostic Code 7820 is for infections of the skin, including bacterial, fungal, viral, treponemal, and parasitic diseases.  Such conditions are to be rated as disfigurement of the head face, or neck (DC 7800), scars (DC's 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  Thus, rating the callus involves consideration of the potentially applicable criteria for skin disorders, with the pertinent criteria set forth below.  

Pursuant to Diagnostic 7800, a skin disorder with one characteristic of disfigurement (see below) of the head, face, or neck is rated 10 percent disabling.   The Veteran's callus is on his right heel.  DC 7800 is thereby inapplicable.  

Diagnostic Code 7801 provides ratings for burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Scars that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but are less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of at least 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling.  Note 1 to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note 2 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25, 38 C.F.R. § 4.118.

Under DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear that make up an area of 144 square inches or greater warrants a 10 percent rating.  Note 1 defines a superficial scar as one not associated with underlying soft tissue damage.  Note 2 indicates that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

Additionally, Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  A 30 percent rating is provided for five or more scars that are unstable or painful.  Note 1 to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note 3 under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804, are to be rated in relation to any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.   Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

During the VA examination in December 2008, the Veteran reported that he was diagnosed with a plantar s wart of the right heel in 1992.  The condition causes crusting to his right foot, but he denied exudation, ulcer formation, itching and shedding.  He also denied treatment for the condition in the previous 12 months.  He stated that when it flairs up, it is hard for him to walk normally.  The examiner stated that there was no scar present but that there was a callus located on the lateral aspect of the right foot that causes crusting, hypopigmentation of less than 6 square inches, and abnormal texture of less than 6 square inches.  There was no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hyperpigmentation, or limitation of motion noted.  The examiner stated that the skin lesion coverage relative to the whole body is 2 percent and they are not associated with systemic disease.  Motor function of the lower extremities was within normal limits, as was sensory function.  

During a primary care visit in June 2012, the Veteran noted that he had a callus on his right heel that he had recently filed that was giving him discomfort when he walked.  The physician noted thickened skin on the lateral aspect of the Veteran's right heel but no callus was present.  

During the hearing in August 2013, the Veteran stated that the callus makes it hard for him to walk or stand for prolonged periods.  He also indicated that the callus builds up over a period of 3 to 4 weeks and then he has to shave it down and wear a cushion in his shoe to relieve pain.  He stated that his pain at its worst is a 9 on a scale of 1 to 10, with 10 being the most painful, for a period of 2 weeks before he shaves it down.  

During the VA examination in July 2014, the examiner noted the Veteran's right heel callus and that the Veteran reported that he has to file down his callus when it builds up because it irritates him.  The Veteran did not report pain of the foot during the examination, flare-ups that impact the function of the foot, or any functional loss or impairment in general.  The examiner took a picture of the Veteran's callus and noted that she observed no lesion, no crusting, and no callus.  The examiner also indicated that the Veteran's callus would not impact his ability to perform any type of occupational task.  Finally, the examiner noted that the Veteran's callus was "quiescent at this time."  

Given the above symptoms and findings shown in the evidence, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's right heel callus from June 13, 2012, the first evidence of complaints related to his right heel callus.  The Veteran claims that he has pain on walking and standing and that he has to file his heel down to a level of comfort that still requires the use of a cushion in his shoe.  The Board finds him competent to articulate such symptoms and a credible reporter of his symptoms.  Although neither VA examiner noted pain during the examination, she noted that it was quiescent at the time of the examination.  Giving the benefit of the doubt to the Veteran, a 10 percent rating is warranted from June 13, 2012 for his painful callus under DC 7804.  

A rating in excess of 10 percent is not warranted for any time during the appeal period.  There is likewise no basis for assigning a separate compensable rating.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping).   In this regard, there is no evidence that the Veteran's callus is deep and nonlinear, makes up an area greater than 144 square inches, or that there is more than one painful callus.  There is likewise no functional loss beyond that which has been contemplated by the 10 percent rating that has been assigned.  The 10 percent evaluation under DC 7804 considers the pain caused by the Veteran's callus when standing and walking.  There is no indication that the Veteran has limitation of motion related to his right heel callus.  

With regard to the Veteran's contentions that his disability warrants a higher rating, the Board finds that he is competent to report symptoms because this requires only personal knowledge, as pain and discomfort come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of a foot disorder according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right heel callus disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

3. Other Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As to the Veteran's hypertension, his blood pressure values and values greater than those are contemplated by the schedular criteria.  As to his reports of dizziness associated with the hypertension, to the extent that such manifestation is not contemplated by the schedular criteria for hypertension, the Board finds no related factors such as marked interference with employment, frequent periods of hospitalization, or any factor similar to these examples, to be present.  Indeed, the Veteran stated during the December 2008 VA examination that his hypertension did not result in functional impairment.  Therefore, to the extent that the first prong of Thun is resolved favorably to the Veteran, the second is not.  

Regarding the Veteran's right foot callus, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's callus was applied to the applicable rating criteria, general counsel opinions, and case law.  His pain and symptomatology is contemplated by the 10 percent rating and increased symptomatology allows for higher ratings.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right heel callus disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on these determinations, the Board declines to remand the issues of hypertension or right heel callus for consideration referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.

Finally, it is noted that during the August 2013 hearing, the Veteran indicated that he is no longer working.  When asked why he was no longer working, the Veteran noted that he was "reprimanded for falling asleep on the job...that was the main thing."  As a sleep disorder has not been service connected and he does not claim to be unemployable based on any other, service-connected disability, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a narcolepsy, claimed as sleep problem, is denied.

Entitlement to a compensable rating for the Veteran's service connected hypertension is denied. 

Prior to June 13, 2012, entitlement to a compensable rating for the Veteran's service connected right heel callus is denied; from June 12, 2012, a 10 percent rating, but no higher, is warranted for the Veteran's service connected right heel callus. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


